© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.




AGREEMENT OF PURCHASE

AND SALE OF BUSINESS ASSETS

of

Walnut Cove










This Agreement of Purchase and Sale (the “Agreement”) is made in two original
copies, effective December 28, 2009.







BETWEEN:

Brad Snyder & Darren Carter, (the "Individual"), with physical address located
at:




BSnyder2@triad.rr.com




Business Address:

711 S. Main Street

Walnut Cove, NC




AND:

Clean Sweeps Holding Group, LLC (the "Purchaser"), a wholly own company of City
Capital Corporation, organized and existing under the laws of the state of
Nevada, with its head office located at:




2000 Mallory Lane

Franklin, TN 30367







1.

SUBJECT-MATTER




Information - Business Being Sold




Name:

Walnut Cove Sweepstakes

Operating Name:

Business Address:

     711 S. Main Street

Business Description:

A sales and service provider of internet and phone card sales, and other
business assistance services such as copy, fax, and business mentoring. Primary
method of retaining existing clients and attracting new customers is through
marketing an entertaining and potentially rewarding sweepstakes opportunity.




Business Registration:

Current business is registered in the name of Brad Snyder




Registered Business Name:

SOSID:

Date Formed:

Registered Office Address:

Registered Agent:




1.1

Clean Sweeps Holding Group, LLC (herein after named “The Purchaser”) agrees to
buy and Brad Snyder (herein after named “Individual”) the Individual agrees to
sell to the Purchaser as a going concern all the undertaking and assets owned by
the Individual in connection with Walnut Cove Sweepstakes business carried on as
at 711 S. Main Street Walnut Cove, NC  (the"business") including, without
limiting the generality of the foregoing:





Agreement of Purchase and Sale of Business Assets

   

       Page 1 of 7




--------------------------------------------------------------------------------

© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.




 

a)

The furniture, fixtures and equipment;




b)

All client lists and any client purchasing habits and trends database;




c)

All useable parts and supplies (the "parts and supplies");




   d)

   For consulting services for the period of no less than 30 days to ensure
seamless transition and

    support of operational services;




e)

All equipment & assets (see Appendix A – Inventory Sheet To Be Included);




f)

All operating plans




g)

Assumption of the business name of LLC entity;




 h)

All leasehold interest from leasing company (the “lease”);




 i)

Funds available as payout of the current reporting period as indicated by
‘cashing flow’ report detail;




j)

The goodwill of the business together with the exclusive right to the Purchaser
to represent itself as carrying on business in succession to the Individual and
to use the business style of the business, business name, and variations in the
business to be carried on by the Purchaser (the "goodwill").




1.2

The following assets are expressly excluded from the purchase and sale:




a)

None determined




2.

PURCHASE PRICE: $80,000.00




2.1

The purchase price payable for the undertaking and assets agreed to be bought
and sold covers but is not limited to the following:




a)

For the equipment and inventory of chairs, counters, copier, fax, scanner,
security equipment, and all business, supplies;




b)

For sales orders, client lists, and sales database;




c)

For operating plan and reports including marketing, incentives and standard;




d)

For the parts and supplies, their direct cost to the Individual;




e)

For high level management and consulting services for a period of no less than
60 days to ensure seamless transition and support of operational services when
needed;




f)

For the trademark and business name;




g)

For all security equipment;




h)

For reimbursement of security deposit of leases;




i)

For the goodwill; and




j)

For all other assets agreed to be bought and sold (see Appendix A).





Agreement of Purchase and Sale of Business Assets

   

       Page 2 of 7




--------------------------------------------------------------------------------

© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.










3.

TERMS OF PAYMENT

 

3.1

Payment is due by total lump sum on the date of purchase set for December 31,
2009.




3.2

Individual will provide payment instructions no later than at the time of review
and acceptance of the terms of this purchase agreement.  




3.3

The Individual acknowledges once wire is confirmed Purchaser will take
possession of business at the start of the next business day, which is expected
as January 2010.  




3.4

Purchaser will assume all operating expenses effective with the date of
possession.  Rent and utilities exceptions apply as Purchaser will assume rent
January 1, 2010 and will only pay utilities not currently accrued and due.




4.

EMPLOYEES




5.1

In addition to anything else in this agreement, the following are conditions of
employees:




a)

Purchaser agrees to meet with existing staff to determine continued employment.




b)

All existing staff remaining as an employee of the Purchaser upon execution of
the purchase will become new hires of CleanSweep Holding Group, LLC.




c)

Staff will be paid in accordance with Purchaser’s current company payroll
schedule upon becoming employed by Purchaser.




d)

Purchaser does have sole discretion of deciding on continued future employment
for all current staff and will base decision of continued employment on the
current staff’s ability to service all clients with a high degree of quality
customer service while displaying integrity and honesty and performing as
expected.







5.

CONDITIONS, REPRESENTATIONS AND WARRANTIES




5.1

In addition to anything else in this agreement, the following are conditions of
completing this agreement:




a)

Individual agrees to work with Purchaser on transferring all leases, services
agreements, etc and will provide hard copy bills, contracts, and contact
information for all services providers.




b)

Purchaser will provide locksmith for at the time of possession to change locks
and be issued new keys.




c)

Purchaser and Individual will meet jointly with existing staff to discuss
transition of owners at the time of possession set for on or about January 1,
2010.




d)

Individual agrees to conduct a transition meeting with Purchaser within three
days of purchase to train Purchaser on all standard operating processes.




e)

Individual agrees to remain available for a period of 60 days for the purpose of
being available  to assist with and resolve operational issues, if needed




f)

Individual confirms sole ownership and the right to sell the business and its’
assets listed herein.











Agreement of Purchase and Sale of Business Assets

   

       Page 3 of 7




--------------------------------------------------------------------------------

© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.




g)

Individual confirms the lessor of the lease consents to its assignment to the
Purchaser;




h)

Individual confirms all permits and licenses required for it to carry on the
business are valid and active;




i)

Individual agrees that the business premises shall be in the same condition on
the date of passing as they are currently in;




j)

The assets agreed to be bought and sold are sold free and clear of all liens,
encumbrances and charges;




k)

The equipment is in good operating condition;




l)

Until the closing date of this agreement, Vendor shall not, without the written
consent of Purchaser, dispose of or encumber any of the assets or property to be
sold hereunder, with the exception of any transactions occurring in the ordinary
course of business. The undertaking and assets agreed to be bought and sold will
not be adversely affected in any material respect in any way, and Individual
will not do anything before or after closing to prejudice the goodwill;




m)

The lease and all monthly bills will be delivered in good standing;







n)

The Individual has made full and fair disclosure in all material respects of any
matter that could reasonably be expected to affect the Purchaser's decision to
purchase the undertaking and assets agreed to be bought and sold on the terms
set out this agreement;




o)

The Individual will execute such assignments, consents, clearances or assurances
after the execution of this purchase agreement, such as all legal documents
required for Purchaser to assume business name, at the Purchaser’s expense, as
the Purchaser considers necessary or desirable to assure the Purchaser of the
proper and effective completion of this agreement.




p)

Individual agrees to disclose to Purchaser not later than 3 days after purchase
date, all trade secrets, customer lists, and technical information held or
controlled by Individual and relating to the business sold hereunder.







6.

RISK




a)

The risk of loss or damage to the undertaking and assets agreed to be bought and
sold remains with the Individual until the date of purchase.




b)

In the event of loss or damage to the tangible assets agreed to be bought and
sold prior to purchase, at the option of the Purchaser, the replacement cost of
the assets lost or damaged or any of them may be deducted from the total
purchase price otherwise payable by the Purchaser under this agreement and the
corresponding lost or damaged assets shall be excluded from the purchase and
sale.







7.

NON-COMPETITION

 

7.1

The Individual covenants with the Purchaser that, in consideration of the
purchase, the Individual will not operate a Sweepstakes type business or in any
way aid and assist any other person to operate such a business in within 10
miles of 711 S. Main Street Walnut Cove, NC for a period of 2 years from the
date of purchase.







8.

CLOSING DOCUMENTS





  

Agreement of Purchase and Sale of Business Assets

 

       Page 4 of 7




--------------------------------------------------------------------------------

© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.







8.1

The Individual shall deliver to the Purchaser, in registrable form where
applicable, the following closing documents (the "closing documents"), prepared
or obtained at the Individual's expense, on or before closing:




a)

All records and financial data, including but not limited to any lists of
customers and suppliers, relevant to the continuation of the business by the
Purchaser;




b)

An executed copy of the lease and contact information for the assignment to
Purchaser; and




c)

All employee data, utilities and vendor contracts, other assignments, consents,
clearances or assurances as the Purchaser reasonably considers necessary or
desirable to assure the Purchaser of the proper and effective completion of this
agreement.  




9.

MISCELLANEOUS




a)

In this agreement, the singular includes the plural and the masculine includes
the feminine and neuter and vice versa unless the context otherwise requires.




b)

The capitalized headings in this agreement are only for convenience of reference
and do not form part of or affect the interpretation of this agreement.




c)

If any provision or part of any provision in this agreement is void for any
reason, it shall be severed without affecting the validity of the balance of the
agreement.




d)

Time is of the essence of this agreement.




e)

There are no representations, warranties, conditions, terms or collateral
contracts affecting the transaction contemplated in this agreement except as set
out in this agreement.




f)

This agreement binds and benefits the parties and their respective heirs,
executors, administrators, personal representatives, successors and assigns.




g)

This agreement is governed by the laws of the North Carolina.







10.

ACCEPTANCE




11.1

This agreement executed on behalf of the Purchaser constitutes an offer to
purchase which can only be accepted by the Individual by return of at least one
originally accepted copy of agreement to the Purchaser on or before December 31,
2009 failing which the offer becomes null and void. If this offer becomes null
and void or is validly revoked before acceptance or this agreement is not
completed by the Purchaser for any valid reason, any deposit tendered with it on
behalf of the Purchaser shall be returned without penalty or interest.












































Agreement of Purchase and Sale of Business Assets

   

       Page 5 of 7




--------------------------------------------------------------------------------

© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.




Executed Under Public Notary On December 31, 2009.

 

 

 

Signed, Sealed and Delivered in the Presence of:







INDIVIDUAL

PURCHASER




/s/ Brad Snyder

/s/ Wendy Connor

Authorized Signature

Authorized Signature




Partern/Owner

/s/ Chief Operating Officer

Brad Snyer, Individual Owner

Wendy Connor, Chief Operating Officer










/s/ Darren Carter

Authorized Signature




Partner/Owner

Darren Carter, Individual Owner







In testimony thereof I have here unto subscribe my name and affixed my official
seal on the day and year aforesaid.







Notary Public

























































































Agreement of Purchase and Sale of Business Assets

   

       Page 6 of 7




--------------------------------------------------------------------------------

© Copyright Envision SBS. 2007. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.




APPENDIX: ASSET & EQUIPMENT LIST FOR WALNUT COVE SWEEPSTAKES




One 37 inch Sony LCD TV and mounting bracket




15 Sweepstake PC Terminals




4 Pot-o-Gold Sweepstakes Machines (Void- Paid for Separately)




1 Mgmt and POS system with cash drawer




1 refrigerator




1 coffee maker




15 Boss 8106 leather chairs with caster wheels




4 used upholstered height adjustable chairs for POG machines




Century Link DSL service and 1 phone line




Approx. 60 feet of countertops, 25” deep




POS counter




1 copy, printer, fax combination machine




1 Microwave




1 telephone

























 



























































Agreement of Purchase and Sale of Business Assets

   

       Page 7 of 7


